Fourth Court of Appeals
                                           San Antonio, Texas
                                                  March 14, 2018

                                               No. 04-16-00773-CV

                FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY,
                                    Appellant

                                                           v.

    Jennifer L. ZUNIGA and Janet Northrup as Trustee for the Bankruptcy Estate of Christopher J.
                                            Medina,
                                           Appellees

                        From the 73rd Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2014-CI-11445
                            Honorable Cathleen M. Stryker, Judge Presiding


                                                  ORDER
Sitting en banc:             Sandee Bryan Marion, Chief Justice1
                             Karen Angelini, Justice
                             Marialyn Barnard, Justice
                             Rebeca C. Martinez, Justice2
                             Patricia O. Alvarez, Justice
                             Luz Elena D. Chapa, Justice2
                             Irene Rios, Justice2

       The en banc court has considered Appellees’ amended motion for en banc
reconsideration. The motion is DENIED. See TEX. R. APP. P. 49.7.




                                                                _________________________________
                                                                Patricia O. Alvarez, Justice




1
    Chief Justice Sandee Bryan Marion concurs with opinion.
2
    Justice Luz Elena D. Chapa dissents with opinion joined by Justice Rebeca C. Martinez and Justice Irene Rios.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court